Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 08/12/2022.
In the Instant Amendment, claim 2 is cancel, claims 1, 3-4, 7, 9-13, 16-17 have been amended; claims 1 is independent claims.  Claims 1 and 3-17 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 08/12/2022, have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-8, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Geithner (US 2013/0339904), published on December 12, 2013, in view of Falkenberg et al., (“Falkenberg,” US 8,683,344).  
Regarding claim 1, Geithner discloses a method for computer assisted research, comprising: 
receiving, by a computing device, a selection of a first level object from a plurality of first level objects (pars. 0098-0099; Fig. 2; wherein at least 202, a first level user interface is selected; and also see pars. 0108-0110; Fig. 3; a first level user interface object 304a); 
causing to be displayed, by the computing device, in response to the selection of the first level object, an interface screen comprising the selected first level object and a plurality of second level objects related to the first object, the plurality of selectable second level objects arranged in a first segmented ring around the selected first level object  (par. 0102, Fig. 2; At 212, a second-level data object associated with the selected first-level data object is displayed; pars. 0108-0116; Figs. 3a-3c; the first-level circular user interface object 302a/302b or 302c includes 304a/304b or 304c is first level data object which displays a plurality objects , the second-level circular user interface object 306b or 306c included plurality data objects which are related to the first object), the plurality of selectable second level objects comprising a first resource object, a second resource object, and a third resource object (par. 0116-0119; Figs. 3a-3c; the 304c, 308c and 312c), expanding, by the computing device, the interface screen in response to a selection of the first resource object to include a first set of third level objects arranged in a second segmented ring around the first resource object and around the first segmented ring (pars. 0108-0119; Figs. 3a-3c; the 304c, 308c and 312c); and 
expanding, by the computing device, the interface screen in response to a selection of the second resource object to include a second set of third level objects arranged in third a segmented ring around the first resource object and around the first segmented ring (pars. 0108-0119; Figs. 3a-3c; the first-level circular user interface object 302b; the second-level circular user interface object 306b, and the third-level circular user interface object 310c), 
Geithner discloses all limitations above, but does not explicitly disclose wherein the first set of third level objects include at least one resource object that is not included in the second set of resource objects.
However, Falkenberg disclose a method/system for dynamic interlinking of resource, wherein the first set of third level objects include at least one resource object that is not included in the second set of resource objects (Falkenberg: Fig. 10; resource object “travel regulation” is not included in the second set [i.e., flying, hotels, cars & train]; Fig. 11; resource object “travel regulations” is not included in the second set [i.e., flying, hotels, cars & train]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Falkenberg with the method/system of Geithner to help a user get more information.
Regarding claim 3, Geithner and Falkenberg disclose the method of claim 1. 
Geithner further  discloses the method, wherein the interface screen is infinitely scalable (Geithner: par. 0126-0127; a circular user interface objects will reduce their diameters other layer circular user interface objects remain the same size. [the circular user interface objects is infinitely saleable]).  


Regarding claim 4, Geithner and Falkenberg disclose the method of claim 1. 
Geithner further discloses the method, wherein each of the third level objects are selectable, the method further comprising expanding, by the computing device, the interface screen in response to a selection of a second level object to include a plurality of fourth level objects arranged in a segmented ring around the first level object and around the segmented rings of second and third level objects (Geithner: pars. 0128-0129; Figs. 5-6; “[t]hese are labeled AA, BB, CC, and DD. The user of the mobile computing device may select any of these four 608 and in this case then the second-level circular interface object 606 would reduce in size and a third-level circular interface object would be displayed around this. In principle this may be continued for any number of hierarchies.” [the hierarchy user interface object will be continued displaying]).  
Regarding claim 5, Geithner and Falkenberg disclose the method of claim 4. 
Geithner further discloses the method, wherein the segmented rings are implemented in a circular design with the segmented rings of the second and third level objects arranged concentrically about the first level object (Geithner: pars. 0116-0123, Figs. 3B-3C, 4; the hierarchy data objects displays within the concentric hierarchical list browser).  
Regarding claim 6, Geithner and Falkenberg disclose the method of claim 1, Geithner further discloses the method, wherein the objects each relate to a knowledge resource (Geithner pars. 0088-0092; pars. 0093-0095; Fig. 1).  

Regarding claim 7, Geithner and Falkenberg disclose the first method of claim 6. 
Geithner further discloses the method, wherein the segmented ring comprises a plurality of segments each relating to a different type of resource (Geithner: pars. 0129; “user interface objects can be displayed differently to indicate their difference, relative importance, relative size of their particular contents, order of access, date of creation, date of modification, security access level necessary to access, relative value, or any other suitable distinguishing characteristic, value and/or attribute.”), wherein the first set of resource objects are displayed in a first segment and the second set of resource object are displayed in a second segment adjacent to the first segment (Geithner: pars. 0108-0119; Figs. 3a-3c; the first-level circular user interface object 302b; the second-level circular user interface object 306b).  
Regarding claim 8, Geithner and Falkenberg disclose the method of claim 7. 
Geithner further discloses the method, wherein the plurality of segments relate to at least two types of resources selected from a group consisting of topics, practice notes, standard documents, checklists, articles, and toolkits (Geithner: pars. 0121-0123; Figs. 3C; 304c; 308c and 312c).  
Regarding claim 11, Geithner and Falkenberg disclose the method of claim 1. 
Geithner further discloses the method/system; wherein selectable, the method further comprising expanding, by the computing device, the interface screen in response to a selection of a second level object to include a plurality of third level objects arranged in a segmented ring around the first level object and around the segmented ring of second level objects (Geithner: pars. 0112-0120, 0128-0129; Figs. 3B-3C and 4-6), and zooming in in the interface screen so that the entirety of the selected second level object and the segmented ring associated with the third level objects (Geithner: pars. 0042 and 0122; Fig. 4; “a three-level circular user interface 402 (shown enlarged for detail) generated as a result of the selection of first-level user interface object 404 and second-level user interface object 406.”).  
Regarding claim 12, Geithner and Falkenberg disclose the method of claim 1. Geithner further disclose the method/system, wherein each of the second level objects are selectable, the method further comprising expanding, by the computing device, the interface screen in response to a selection of a second level object to include a plurality of third level objects arranged in a segmented ring around the first level object and around the segmented ring of second level objects, and displaying a segment associated with the selected second level object and the segmented ring associated with the third level objects in a contrasting color to indicate navigation path (Geithner: pars. 0098-0099, 0102, 0106, 0112-0120, 0123, 0128-0129; Figs. 2,  3B-3C and 4-6; the user interface objects can be displayed different colors, sizes, shapes, graphical effect because they are of a different data object type).  
Regarding claim 13, Geithner and Falkenberg disclose the method of claim 1, Geithner further discloses the method/system, wherein each of the second level objects are selectable, the method further comprising expanding, by the computing device, the interface screen in response to a selection of a second level object to include a plurality of third level objects arranged in a segmented ring around the first level object and around the segmented ring of second level objects, and displaying content associated with the selected second level object (pars. 0112-0120, 0128-0129; Figs. 3B-3C and 4-6).  
Regarding claim 16, Geithner and Falkenberg disclose the method of claim 1. Geithner further discloses the method/system; wherein each of the second level objects are selectable, the method further comprising expanding, by the computing device, the interface screen in response to a selection of a second level object to include a plurality of third level objects arranged in a segmented ring around the first level object and around the segmented ring of second level objects, and wherein the second level objects and the third level objects share at least one object in common (Geithner: pars. 0098-0099, 0102, 0106, 0112-0120, 0123, 0128-0129; Figs. 2,  3B-3C and 4-6; the user interface objects can be displayed different colors, sizes, shapes, graphical effect because they are of a different data object type. [the user interface objects are same type, they are  displayed same colors, sizes, shapes, graphical effect]).
Regarding claim 17, Geithner and Falkenberg disclose the method of claim 1. Geithner further discloses the method/system, wherein each of the second level objects are selectable, the method further comprising expanding, by the computing device, the interface screen in response to a selection of a second level object to include a plurality of third level objects arranged in a segmented ring around the first level object and around the segmented ring of second level objects, and wherein the segmented ring around the second level objects and the third level objects each comprise a plurality of segments relating to a resource type and wherein at least one of the plurality of segments associated with the second level objects and at least one of the plurality of segments associated with the third level objects share at a resource type in common (pars. 0098-0099, 0102, 0106, 0112-0123, 0128-0129; Figs. 2,  3B-3C and 4-6; each level data object is associated with selected object data and they are same resource type based on colors, sizes, shapes, graphical effect).
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Geithner (US 2013/0339904), published on December 12, 2013, in view of Falkenberg et al., (“Falkenberg,” US 8,683,344), and further in view of Stepinski et a., (“Stepinski,” US 8,577,911).  
Regarding claim 9, Geithner and Falkenberg discloses the method of claim 1 
Geithner discloses the method of claim 1,  [[the interface comprises a form element for users to enter query terms and a query results window]], the method further comprising expanding, by the computing device, the interface screen in response to a selection of a second level object to include a plurality of third level objects arranged in a segmented ring around the first level object and around the segmented ring of second level objects (pars. 0112-0116, 0122-0125, 0129; Figs. 3B, 4 and 6), [[and retrieving, by the computing device, search results based on query terms and displaying the search results in the query result window]], in response to selection of the third resource object [[link]], displaying content associated with the third resource object in a content window and expanding the interface screen to include a third set of third level objects arranged in a third segmented ring around the third resource object and around the first segmented ring (pars. 0108-0119; Figs. 3a-3c; the first-level circular user interface object 302b; the second-level circular user interface object 306b, and the third-level circular user interface object 310c).
Geithner and Falkenberg disclose all limitations above, but does not explicitly disclose the interface comprises a form element for users to enter query terms and a query results window and retrieving, by the computing device, search results based on query terms and displaying the search results in the query result window.
However, Stepinski discloses the method for presenting search term, wherein the interface comprises a form element for users to enter query terms and a query results window and retrieving, by the computing device, search results based on query terms and displaying the search results in the query result window (col. 31, lines 21-27; Figs. 6A-6B; search term  in a search text box 604); wherein at least one of the search results includes a selectable link associated with the third resource object (col. 31, lines 4-21; Figs. 6A-6B); and, in response to selection of the third resource object link, displaying content associated with the third resource object in a content window  (col. 31; lines 4-21 and col. 32, lined 7-44) 
 wherein at least one of the search results includes a selectable link associated with the third resource object (col. 31, lines 1- 67, col. 32, lines 1-44); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Falkenberg with the method/system of Geithner and  to allows a user easily to narrow  object/document/content based on keywords.
Regarding claim 10, Geithner, Falkenberg, and  Stepinski disclose the method of claim 9.
Geithner further discloses the method, wherein the search results related to the first, second, and third source objects (pars. 0108-0119; Figs. 3a-3c; the first-level circular user interface object 302b; the second-level circular user interface object 306b, and the third-level circular user interface object 310c).  
Regarding claim 14, Geithner, Falkenberg,  and Stepinski disclose the method of claim 13. 
Stepinski further disclose wherein the content associated with the selected second level object comprises at least one link to an object displayed on the interface screen, the method further comprising receiving a selection of the at least one link, navigating to the object associated with at least one link, and displaying content associated with the selected link (col. 31, lines 4-21; Figs. 6A-6B); and, in response to selection of the third resource object link, displaying content associated with the third resource object in a content window  (col. 31; lines 4-21 and col. 32, lined 7-44) 
 wherein at least one of the search results includes a selectable link associated with the third resource object (col. 31, lines 1- 67, col. 32, lines 1-44); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stepinski with the method/system of Geithner and Falkenberg to allows a user easily to narrow object/document/content based on keywords.
Regarding claim 15, Geithner, Falkenberg,  and Stepinski disclose the method of claim 14. 
Geithner further discloses the method, wherein refocusing the interface screen onto the object associated with the at least one link (Geithner: par. 0130; Fig. 7).  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH K PHAM/
Primary Examiner, Art Unit 2174